PER CURIAM.
Finding appellees’ motion for remand and notice of concession of error to be well-taken, the order dismissing the complaint without prejudice is quashed and the cause is remanded with instructions to allow appellant leave to amend his complaint. If appellant fails to sufficiently allege an amount in controversy to meet the jurisdictional requirements of the circuit court, the complaint should be trans-feiTed to the county court. See Spradley v. Doe, 612 So.2d 722 (Fla. 1st DCA 1993) (holding that an order dismissing a complaint for lack of subject matter jurisdiction to be error and remanding the case for transfer to the county court).
BENTON, C.J., ROWE and MAKAR, JJ., concur.